DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/659,929 filed on July 8, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-18 and 20-22 are still pending, with claims 1-4, 8-10 and 14-17 being currently amended, and claims 21-22 being newly added. Claims 6 and 19 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112(f) Interpretations
Applicant’s amendments to claims 8-13 are sufficient such that claims 8-13 are no longer interpreted under 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US PGPUB 2019/0299801 in view of Sarkar et al. US PGPUB 2013/0193918.
Regarding claim 1, Hall discloses a computer-implemented method for automatic connected charging, the method comprising: 
positioning the vehicle in charging alignment [figs. 1A-1B; pars. 45-46; the car 102 is positioned in a structure with an overhead charger] ;
automatically releasing a charging cable operably connected to a charging port in response to the vehicle being positioned in the charging alignment [pars. 45-46, the cord is automatically released (fig. 1B) via either an app on the user’s smart phone or via voice command], 
engaging the charging port to connect the vehicle to a charging station [pars. 45-46, the user engages the charging port of the vehicle with the cord], and
initiating a charging function for the vehicle [pars. 47-49, the charger initiates the charging for the vehicle].
Hall does not explicitly disclose the positioning or the engaging is automatically performed.
Hall does not explicitly disclose generating a position plan for a vehicle to reach a charging alignment at a destination in response to trigger event; determining the charging alignment is inappropriate based on a current state of the destination; generating an alternative position plan having an alternative charging alignment based on the current state of the destination; or positioning the vehicle in the alternative charging alignment.
However, Jones discloses an automatic vehicle charging method wherein the positioning of the vehicle is automatically performed [pars. 6-7 & 20; the vehicle is automatically positioned into a charging position].
Jones further discloses generating a position plan for a vehicle to reach a charging alignment at a destination in response to trigger event [pars. 20 & 32; the vehicle may have autonomous capabilities for relocation to a charging station, and thus developing a position plan to reach a charging alignment, in response to a trigger event such as an obstruction or living or non-living object at the current charging station the vehicle can autonomously move to a new charging station, and thus develop the plan to do so]; determining the charging alignment is inappropriate based on a current state of the destination; generating an alternative position plan having an alternative charging alignment based on the current state of the destination; and positioning the vehicle in the alternative charging alignment [pars. 6-7, 11-12, 20, 32 & 36; if at a new charging station (or re-parking at the same station) the vehicle determines that there is again a foreign object and therefore that the charging alignment is inappropriate based on a current state of the destination an alternative position plan (i.e. a third charging station) can be developed and executed].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hall to further include wherein the positioning of the vehicle is automatically performed; generating a position plan for a vehicle to reach a 
The combination of Hall and Jones does not explicitly disclose the engaging is automatically performed.
However, Sarkar discloses an automatic vehicle charging method wherein the engaging of the charging port is automatically performed [figs 1-2 & 5; par. 80, automatically extending the charging brush of a charging head 224 once the vehicle is in a predetermined position; par. 83, the vehicle arrival detection may be based on when the vehicle is in a predetermined proximity of the station; pars. 86-91, automatically positioning the vehicle].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hall to further include the engaging is automatically performed to reduce the work needed to be performed by drivers, as taught by Sarkar (pars. 2-3).
Regarding claim 2, Jones as applied in claim 1 discloses the alternative charging alignment [see claim 1].
The combination of Hall and Jones does not explicitly disclose determining the vehicle is within a threshold distance of the charging alignment by comparing a current location of the vehicle to the charging alignment.

Regarding claim 3, Hall does not explicitly disclose positioning the vehicle in the charging alignment includes generating a position plan that includes number of actions that when executed by one or more vehicle systems causes the vehicle to be positioned in the alternative charging alignment.
However, Jones as applied in claim 1 discloses positioning the vehicle in the charging alignment includes generating a position plan that includes number of actions that when executed by one or more vehicle systems causes the vehicle to be positioned in the alternative charging alignment [pars. 20 & 32; the vehicle may have autonomous capabilities for relocation to a charging station, and thus developing a position plan to reach a charging alignment, in response to a trigger event such as an obstruction or living or non-living object at the current charging station the vehicle can autonomously move to a new charging station, and thus develop the plan to do so].
Regarding claim 4, Hall discloses wherein the charging alignment is defined by an alignment axis that intersects a plane of the charging port and a plane of a mating port, and wherein the alignment axis is orthogonal to the ground [fig. 2A, a vertical axis substantially intersecting the point at which the second end of the cable (charging port) meets the EV connection device 200 (mating port), the axis is substantially orthogonal to the ground; pars 50-51].
alternative charging alignment.
However, Jones as applied in claim 1 discloses the alternative charging alignment [see claim 1].
Regarding claim 5, Hall discloses wherein releasing the charging cable includes dropping the charging cable from a first height to a second height below the first height along the alignment axis [figs. 1A & 2A].
Regarding claim 8, Hall discloses a system for automatic connected charging for a vehicle [figs. 1a-1b], the system comprising:
a processor [pars. 45-49; the overhead charger 100 comprises a processor for processing voice commands, issuing alerts, interfacing with an app];
a connection module, implemented via the processor, configured to automatically release a charging cable having a charging port [pars. 45-46, the cord is automatically released (fig. 1B) via either an app on the user’s smart phone or via voice command, and executed by the overhead charger, thus the processor of the overhead charger 100], and 
a charge module, implemented via the processor, configured to initiate a charging function for the vehicle [pars. 47-49, the charger initiates the charging for the vehicle].
Hall does not explicitly disclose a position module, implemented via the processor, configured to: generate a position plan for the vehicle to reach a charging alignment at a destination in response to trigger event; determine the charging alignment is inappropriate based on a current state of the destination; and generating an alternative position plan having an alternative charging alignment based on the current state of the destination.
However, Jones discloses an automatic vehicle charging system comprising a position module, implemented via the processor, configured to: generate a position plan for the vehicle to reach a charging alignment at a destination in response to trigger event [pars. 6-7, 11-12, 20, 32 & 36; the vehicle may have autonomous capabilities for relocation to a charging station, and thus developing a position plan to reach a charging alignment, in response to a trigger event such as an obstruction or living or non-living object at the current charging station the vehicle can autonomously move to a new charging station, and thus develop the plan to do so]; determine the charging alignment is inappropriate based on a current state of the destination; and generating an alternative position plan having an alternative charging alignment based on the current state of the destination [pars. 6-7, 11-12, 20, 32 & 36; if at a new charging station (or re-parking at the same station) the vehicle determines that there is again a foreign object and therefore that the charging alignment is inappropriate based on a current state of the destination an alternative position plan (i.e. a third charging station) can be developed and executed].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hall to further include a position module, implemented via the processor, configured to: generate a position plan for the vehicle to reach a charging alignment at a destination in response to trigger event and determining the charging alignment is inappropriate based on a current state of the destination; and generating an alternative position plan having an alternative charging alignment 
The combination of Hall and Jones does not explicitly disclose automatically engaging the charging port in response to the vehicle being positioned in the charging alignment.
However, Sarkar discloses an automatic vehicle charging system wherein the engaging of the charging port is automatically performed, in response to the vehicle being positioned in the charging alignment  [figs 1-2 & 5; par. 80, automatically extending the charging brush of a charging head 224 once the vehicle is in a predetermined position; par. 83, the vehicle arrival detection may be based on when the vehicle is in a predetermined proximity of the station; pars. 86-91, automatically positioning the vehicle; par. 39, the functions performed by the charging station can be executing by a processor executing the functions stored as a program].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hall to further include automatically engaging the charging port in response to the vehicle being positioned in the charging alignment to reduce the work needed to be performed by drivers, as taught by Sarkar (pars. 2-3).
Regarding claim 9, Jones as applied in claim 8 discloses the alternative charging alignment [see claim 1].
The combination of Hall and Jones does not explicitly disclose wherein the position module, implemented via the processor, is further configured to determine the vehicle is within a threshold distance of the charging alignment by comparing a current location of the vehicle to the charging alignment.
implemented via the processor, is further configured to determine the vehicle is within a threshold distance of the charging alignment by comparing a current location of the vehicle to the charging alignment [pars. 80, 83 & 86-91; it is determined that the vehicle has arrived at the charging station once “the vehicle enters a predetermined proximity of the charging station”].
Hall does not explicitly disclose an alternative charging alignment.
However, Jones as applied in claim 1 discloses the alternative charging alignment [see claim 1].
Regarding claim 10, Hall discloses wherein the charging alignment is defined by an alignment axis that intersects a plane of the charging port and a plane of a mating port, and wherein the alignment axis is orthogonal to the ground[fig. 2A, a vertical axis substantially intersecting the point at which the second end of the cable (charging port) meets the EV connection device 200 (mating port), the axis is substantially orthogonal to the ground; pars 50-51].
Regarding claim 11, Hall discloses wherein the connection module is configured to release the charging cable by causing the charging cable to drop from a first height to a second height below the first height along the alignment axis [figs. 1A & 2A].
Regarding claim 13, Hall discloses wherein the charging function includes the charge module determining a current status of a charge and delivering the current status to a portable device [par. 23].
Regarding claim 14, Hall discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a computer [pars. 7, 30, 31, 36 & 
automatically releasing a charging cable having a charging port in response to the vehicle being positioned in the charging alignment [pars. 45-46, the cord is automatically released (fig. 1B) via either an app on the user’s smart phone or via voice command], and
initiating a charging function for the vehicle [pars. 47-49, the charger initiates the charging for the vehicle].
Hall does not explicitly disclose generating a position plan for a vehicle to reach a charging alignment at a destination in response to trigger event; determining the charging alignment is inappropriate based on a current state of the destination; and generating an alternative position plan having an alternative charging alignment Page 4 of 11Application No.: 16/659929Reply to Office action of: April 29, 2021based on the current state of the destination.
Hall does not explicitly disclose executing by a computer the positioning of the vehicle in the alternative charging alignment based on the alternative position plan and engaging the charging port to connect the vehicle to the charging station.
However, Jones discloses an automatic vehicle charging method comprising generating a position plan for a vehicle to reach a charging alignment at a destination in response to trigger event [pars. 6-7, 11-12, 20, 32 & 36; the vehicle may have autonomous capabilities for relocation to a charging station, and thus developing a position plan to reach a charging alignment, in response to a trigger event such as an obstruction or living or non-living object at the current charging station the vehicle can autonomously move to a new charging station, and thus develop the plan to do so]; determining the charging alignment is inappropriate based on a current state of the destination; generating an alternative position plan having an alternative charging alignment Page 4 of 11Application No.: 16/659929Reply to Office action of: April 29, 2021based on the current state of the destination, executing by a computer the positioning of the vehicle in the alternative charging alignment based on the alternative position plan [pars. 6-7, 11-12, 20, 32 & 36; if at a new charging station (or re-parking at the same station) the vehicle determines that there is again a foreign object and therefore that the charging alignment is inappropriate based on a current state of the destination an alternative position plan (i.e. a third charging station) can be developed and executed].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hall to further include  an automatic vehicle charging method comprising generating a position plan for a vehicle to reach a charging alignment at a destination in response to trigger event and determining the charging alignment is inappropriate based on a current state of the destination; generating an alternative position plan having an alternative charging alignment Page 4 of 11Application No.: 16/659929Reply to Office action of: April 29, 2021based on the current state of the destination, executing by a computer the positioning of the vehicle in the alternative charging alignment based on the alternative position plan for the purpose of automatically resolving obstruction issues, as taught by Jones (par. 8).
The combination of Hall and Jones does not explicitly disclose executing by a computer the engaging of the charging port.
However, Sarkar discloses an automatic vehicle charging system which executes by a computer the engaging of the charging port to connect the vehicle to the charging station [figs 1-2 & 5; par. 80, automatically extending the charging brush of a charging 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Hall and Jones to further include executing by a computer the positioning of the vehicle in a charging alignment and engaging the charging port to connect the vehicle to the charging station to reduce the work needed to be performed by drivers, as taught by Sarkar (pars. 2-3).
Regarding claim 15, Jones as applied in claim 14 discloses the alternative charging alignment [see claim 1].
The combination of Hall and Jones does not explicitly disclose determining the vehicle is within a threshold distance of the charging alignment by comparing a current location of the vehicle to the charging alignment.
However, Sarkar as applied in claim 14 discloses determining the vehicle is within a threshold distance of the charging alignment by comparing a current location of the vehicle to the charging alignment [pars. 80, 83 & 86-91; it is determined that the vehicle has arrived at the charging station once “the vehicle enters a predetermined proximity of the charging station”].
Regarding claim 16, Hall does not explicitly disclose the alternative position plan that includes number of actions that when executed by one or more vehicle systems causes the vehicle to be positioned in the charging alignment.
However, Jones as applied in claim 14 discloses the alternative position plan that includes number of actions that when executed by one or more vehicle systems causes the vehicle to be positioned in the charging alignment  [pars. 20 & 32; the vehicle may have autonomous capabilities for relocation to a charging station, and thus developing a position plan to reach a charging alignment, in response to a trigger event such as an obstruction or living or non-living object at the current charging station the vehicle can autonomously move to a new charging station, and thus develop the plan to do so].
Regarding claim 17, Hall discloses wherein the charging alignment is defined by an alignment axis that intersects a plane of the charging port and a plane of a mating port, and wherein the alignment axis is orthogonal to the ground [fig. 2A, a vertical axis substantially intersecting the point at which the second end of the cable (charging port) meets the EV connection device 200 (mating port), the axis is substantially orthogonal to the ground; pars 50-51].
Hall does not explicitly disclose an alternative charging alignment.
However, Jones as applied in claim 1 discloses the alternative charging alignment [see claim 14].
Regarding claim 18, Hall discloses wherein releasing the charging cable includes dropping the charging cable from a first height to a second height below the first height along the alignment axis [figs. 1A & 2A].
Regarding claim 20, Hall discloses initiating the charging function by determining a current status of a charge; and delivering the current status to a portable device [par. 23].
Regarding claim 21, Jones as applied in claim 1 discloses wherein the destination includes an obstacle, and wherein the alternative position plan avoids the obstacle [pars. 6-7, 11-12, 20, 32 & 36; if at a new charging station (or re-parking at the same station) the vehicle determines that there is again a foreign object and therefore that the charging alignment is inappropriate based on a current state of the destination an alternative position plan (i.e. a third charging station) can be developed and executed to avoid the obstacle].
Regarding claim 22, Jones as applied in claim 8 discloses wherein the destination includes an obstacle, and wherein the alternative position plan avoids the obstacle [pars. 6-7, 11-12, 20, 32 & 36; if at a new charging station (or re-parking at the same station) the vehicle determines that there is again a foreign object and therefore that the charging alignment is inappropriate based on a current state of the destination an alternative position plan (i.e. a third charging station) can be developed and executed to avoid the obstacle].

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US PGPUB 2019/0299801 in view of Sarkar et al. US PGPUB 2013/0193918, and further in view of Hershey et al. US PGPUB 2013/0049687.
Regarding claims 7 and 12, the combination of Hall and Sarkar does not explicitly disclose wherein the charging port engages a mating port by employing electromagnets.
However, Hershey discloses an electric vehicle charging system wherein the charging port engages a mating port by employing electromagnets [fig. 4; pars. 45-47].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Hall and Sarkar to further include wherein the charging port engages a mating port by employing electromagnets for the purpose of allowing the disengagement of the ports by powering the electromagnets down, as taught by Hershey (par. 47).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-18 and 20-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859